Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/05/2022.  These drawings are acceptable.

Examiner’s Comment
2.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
3.	Claims 1-5, 7, 9-14 and 21-28 are allowed.

4.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-5, 7, 9-14 and 21-28 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor package comprising the first conductive bump and the second conductive bump having dimensions less than the dimensions of the third conductive bump and the fourth conductive bump, and a first angle between an exposed sidewall of the second conductive bump and a tangent line at an end point of a boundary of the second joint structure on the sidewall of the second conductive bump is less than a second angle between an exposed sidewall of the first conductive bump and a tangent line at an end point of a boundary of the first joint structure on the sidewall of the first conductive bump, in combination with the remaining claimed limitations of claim 1; the claimed semiconductor package comprising the central conductive bumps and the peripheral conductive bumps of the package component comprising dimensions less than dimensions of the corresponding peripheral conductive bumps and the corresponding central conductive bumps of the first semiconductor die and the second semiconductor die, and a first angle between a sidewall of the respective central conductive bump of the package component and a tangent line at an end point of a boundary of the corresponding first joint structure on the sidewall of the respective central conductive bump of the package component is less than a second angle between a sidewall of the respective peripheral conductive bump of the package component and a tangent line at an end point of a boundary of the corresponding second joint structure on the sidewall of the respective peripheral conductive bump of the package component, in combination with the remaining claimed limitations of claim 10; the claimed semiconductor package comprising a dimension of the peripheral conductive bump of the first semiconductor die is greater than that of the one of the central conductive bumps of the upper package component, and a first angle between a sidewall of the one of the central conductive bumps of the upper package component and a tangent line at an end point of the boundary of the one of the first joint structures on the sidewall of the one of the central conductive bumps of the upper package component is less than a second angle between a sidewall of the one of the peripheral conductive bumps of the upper package component and a tangent line at an end point of a boundary of the one of the second joint structures on the sidewall of the one of the peripheral conductive bumps of the upper package component, in combination with the remaining claimed limitations of claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897